



EXHIBIT 10.1


AMENDMENT TO EMPLOYMENT AGREEMENT
 
THIS AMENDMENT (this “Amendment”), dated May 8, 2017, effective as of November
17, 2016, is made by and between VISHAY PRECISION GROUP, INC. a Delaware
corporation (the “Company”) and WILLIAM CLANCY (the “Executive”).
WHEREAS, the Company and the Executive are parties to an employment agreement,
dated November 17, 2010, as amended (the “Employment Agreement”);
WHEREAS, Section 8.5 of the Employment Agreement provides that the Company and
the Executive may amend the Employment Agreement by mutual agreement in writing;
and
WHEREAS, the Company and the Executive desire to amend the Employment Agreement
as set forth herein (the “Amendment”).
NOW THEREFORE, in consideration of the premises and the mutual benefits to be
derived herefrom and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
1.    Section 6.2(a)(ii) of the Employment Agreement is hereby amended in its
entirety to read as follows:
“Continued Payment of Executive’s then current Base Salary from the Date of
Termination for the eighteen month period following the Date of Termination, to
be paid in accordance with the Company’s standard payroll practices as in effect
from time to time.”
2.    Section 6.2(a)(v) shall be added to the Employment Agreement, as follows:
“Monthly payments equal to the applicable monthly premium for health
continuation coverage under the Consolidated Omnibus Budget Reconciliation Act
of 1985 (“COBRA”) for eighteen months following the Date of Termination, or if
earlier, the date upon which the Executive receives health insurance coverage
from another employer.”
3.    Except as set forth in this Amendment, all other terms and conditions of
the Employment Agreement, as amended, shall remain unchanged and in full force
and effect.
4.    This Amendment may be executed in one or more counterparts, each of which
shall for all purposes be deemed to be an original and all of which shall
constitute the same instrument.


[signature page follows]















--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by its
duly authorized officer, and Executive has executed this Amendment, in each case
on the 8 day of May, 2017.


VISHAY PRECISION GROUP, INC.
By:    /s/ Roland. B. Desilets
Roland B. Desilets                    
Title:    Vice President and General Counsel                    


WILLIAM CLANCY
/s/ William M. Clancy
                            




                            





